Order, Supreme Court, Bronx County (Julia Rodriguez, J.), entered March 7, 2012, which denied defendant Sayaegh’s motion for summary judgment dismissing the complaint and the cross claim against him, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint and cross claim against defendant Sayaegh. Order, Supreme Court, Bronx County (Julia Rodriguez, J.), entered March 7, 2012, which denied defendant Faiyad’s motion for summary judgment dismissing the complaint and the cross claim against him, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint and cross claim against defendant Faiyad. The record demonstrates that the allegedly defective condition was trivial and therefore not actionable as a matter of law (see e.g. Koznesoffv First Hous. Co., Inc., 74 AD3d 1027 [2d Dept 2010]; Morales v Riverbay Corp., 226 AD2d 271 [1st Dept 1996]). Photographs show that the hole did not create a tripping hazard. Concur—Tom, J.P., Friedman, Sweeny and Feinman, JJ.